[Cite as Arnoff v. State, 2020-Ohio-4175.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

BRUCE ARNOFF

        Relator                                      C.A. No.       20CA011664

        v.

STATE OF OHIO                                        ORIGINAL ACTION IN
                                                     PROCEDENDO
        Respondent


Dated: August 24, 2020



        PER CURIAM.

        {¶1}      Relator, Bruce Arnoff, has filed a document captioned “Writ of Procedendo” with

the clerk for the Ninth District Court of Appeals. In his complaint, he alleges several concerns

involving this Court’s handling of his other cases in this Court and how the clerk of court of

appeals has handled various filings and orders. For the following reasons, we dismiss the

complaint sua sponte.

        {¶2}      Sua sponte dismissal of a complaint, without notice, is appropriate only if the

complaint is frivolous or the claimant obviously cannot prevail on the facts alleged in the

complaint. See, e.g., State ex rel. Duran v. Kelsey, 106 Ohio St.3d 58, 2005-Ohio-3674, ¶ 7. Mr.

Arnoff cannot prevail on the facts alleged in his complaint because he has not alleged an

actionable claim for a writ of procedendo in this Court.

        {¶3}      “Procedendo is an order from a court of superior jurisdiction to proceed to

judgment * * *.” State ex rel. Miley v. Parrott, 77 Ohio St.3d 64, 67, 1996-Ohio-350. “An

inferior court’s refusal or failure to timely dispose of a pending action is the ill a writ of
                                                                                C.A. No. 19CA011664
                                                                                           Page 2 of 3

procedendo is designed to remedy.” (Citations omitted) Id. at 65. Thus, the writ of procedendo

is an order from a court of superior jurisdiction to one of inferior jurisdiction to proceed to

judgment. State ex rel. Sherrills v. Cuyahoga Cty. Court of Common Pleas, 72 Ohio St.3d 461,

462, 1995-Ohio-26.

       {¶4}    Mr. Arnoff’s complaint, in part, seeks a writ of procedendo from this Court,

directed to this Court, to enter orders in a manner that he would prefer. He has not asked this

Court to enter any orders directed to a court of inferior jurisdiction, which, as noted above, is the

purpose of a writ of procedendo. Mr. Arnoff’s complaint seeks relief that is beyond the authority

of this Court to grant through the writ of procedendo. Because Mr. Arnoff obviously cannot

prevail on the facts alleged in his complaint, sua sponte dismissal is appropriate.

       {¶5}    Mr. Arnoff’s complaint also seeks a writ of procedendo directed to the clerk of

the court of appeals for Lorain County. His complaint alleges that he has not received copies of

documents and he demands that this Court order the clerk to provide copies of various pleadings

and orders to him at no cost. The Lorain County Clerk of Courts is not a court and, therefore,

procedendo relief is not available. Because Mr. Arnoff obviously cannot prevail on the facts

alleged in his complaint, sua sponte dismissal is appropriate.

       {¶6}    Mr. Arnoff obviously cannot prevail on the facts alleged in the complaint.

Accordingly, sua sponte dismissal is appropriate. This case is dismissed.

       {¶7}    Costs are taxed to Mr. Arnoff.
                                                                                C.A. No. 19CA011664
                                                                                           Page 3 of 3

       {¶8}    The clerk of courts is hereby directed to serve upon all parties not in default notice

of this judgment and its date of entry upon the journal. See Civ.R. 58.




                                                      LYNNE S. CALLAHAN
                                                      FOR THE COURT


HENSAL, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

BRUCE ARNOFF, Pro se, Relator.